F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 9 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 GEORGE H. COLLINS,

          Petitioner - Appellant,

 v.                                                   No. 02-3233
                                                D.C. No. 00-CV-3099-DES
 LOUIS E. BRUCE and CARLA                              (D. Kansas)
 STOVALL, Attorney General of
 Kansas,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       This is a pro se 28 U.S.C. § 2254 prisoner habeas corpus appeal. Petitioner

Mr. Collins was convicted by a jury of two counts of aggravated robbery and one

count of aggravated burglary. In a direct appeal to the Kansas Court of Appeals,

Petitioner raised the following three claims: (1) the trial court erred in admitting

a voice identification; (2) the trial court erred in failing to instruct the jury to

view certain eyewitness testimony with caution; and (3) the trial court erred by

not obtaining Appellant’s waiver of his right to be present while the court drafted

answers to the deliberating jury’s questions. Petitioner’s convictions were

affirmed by the Kansas Court of Appeals, and the Kansas Supreme Court denied

review. In his habeas petition, Petitioner raised the same three issues that were

brought before the Kansas Court of Appeals in his direct appeal. The district

court found that all three of Petitioner’s claims lacked merit and accordingly

denied his petition. Finding no merit in any of Petitioner’s arguments, the district

court declined to grant him a certificate of appealability. Petitioner then applied

to this court for a certificate of appealability.

       In order for this court to grant a certificate of appealability, Petitioner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to


                                            -2-
deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s brief raises an issue which meets our standards for the grant of a

certificate of appealability. For substantially the same reasons as set forth by the

district court in its well-reasoned Order of May 16, 2002, we cannot say “that

reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner.” Id. We DENY

Petitioner’s request for a certificate of appealability and DISMISS the appeal.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-